SKECHERS U.S.A., INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

Skechers U.S.A., Inc., a Delaware corporation (the “Company”), hereby adopts the
Skechers U.S.A., Inc. 2008 Employee Stock Purchase Plan (the “Plan”), effective
as of the Effective Date (as defined herein).



  1.   Purpose. The purposes of the Plan are as follows:

(a) To assist employees of the Company and its Designated Subsidiaries (as
defined below) in acquiring a stock ownership interest in the Company pursuant
to a plan which is intended to qualify as an “employee stock purchase plan”
within the meaning of Section 423(b) of the Internal Revenue Code of 1986, as
amended.

(b) To help employees provide for their future security and to encourage them to
remain in the employment of the Company and its Designated Subsidiaries.



  2.   Definitions.

(a) “Administrator” shall mean the administrator of the Plan, as determined
pursuant to Section 14 hereof.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean the committee appointed to administer the Plan
pursuant to Section 14 hereof.

(e) “Common Stock” shall mean the Class A Common Stock of the Company, $0.001
par value per share, and such other securities that may be substituted for
Common Stock pursuant to Section 19 hereof.

(f) “Company” shall mean Skechers U.S.A., Inc., a Delaware corporation, or any
successor thereto.

(g) “Compensation” shall mean all base straight time gross earnings including
commissions, payments for overtime, incentive payments and performance bonuses.

(h) “Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may designate, or terminate the
designation of, a subsidiary as a Designated Subsidiary without the approval of
the stockholders of the Company.

(i) “Effective Date” shall have the meaning set forth in Section 23.

(j) “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary: (i) who does not, immediately after the option is granted, own stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, a Parent or a Subsidiary (as determined
under Section 423(b)(3) of the Code); and (ii) whose customary employment is for
more than five (5) months in any calendar year. For purposes of clause (i), the
rules of Section 424(d) of the Code with regard to the attribution of stock
ownership shall apply in determining the stock ownership of an individual, and
stock which an Employee may purchase under outstanding options shall be treated
as stock owned by the Employee. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or Designated
Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-7(h)(2). Where the period of leave exceeds ninety
(90) days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the ninety-first (91st) day of such leave.

(k) “Employee” shall mean any person who renders services to the Company or a
Subsidiary in the status of an employee within the meaning of Code
Section 3401(c). “Employee” shall not include any director of the Company or a
Subsidiary who does not render services to the Company or a Subsidiary in the
status of an employee within the meaning of Code Section 3401(c).

(l) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(m) “Exercise Date” shall mean the last Trading Day of each Purchase Period.

(n) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is traded on an exchange, its Fair Market Value shall be
the closing sales price for a share of Common Stock as reported in The Wall
Street Journal (or such other source as the Administrator may deem reliable for
such purposes) for such date, or if no sale occurred on such date, the first
trading date immediately prior to such date during which a sale occurred;

(ii) If the Common Stock is not traded on an exchange but is quoted on a
quotation system, its Fair Market Value shall be the mean between the closing
representative bid and asked prices for the Common Stock on such date, or if no
sale occurred on such date, the first date immediately prior to such date on
which sales prices or bid and asked prices, as applicable, are reported by such
quotation system; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(o) “Offering Period” shall mean each period of approximately six (6) months
commencing on any January 1 or July 1 and terminating on the last Trading Day on
or before the next occurring June 30 or December 31, as applicable. The first
Offering Period under the Plan shall commence on January 1, 2008 and end on the
last Trading Day on or before June 30, 2008. The duration and timing of Offering
Periods may be changed pursuant to Section 4 of this Plan, but in no event may
an Offering Period have a duration in excess of twenty-seven (27) months.

(p) “Parent” means any corporation, other than the Company, in an unbroken chain
of corporations ending with the Company if, at the time of the determination,
each of the corporations other than the Company owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(q) “Per Period Limit” shall have the meaning set forth in Section 7.

(r) “Plan” shall mean this Skechers U.S.A., Inc. 2008 Employee Stock Purchase
Plan.

(s) “Purchase Period” shall mean the approximately six (6) month period
commencing on each Enrollment Date and ending with the next Exercise Date.
Notwithstanding the foregoing, the first Purchase Period with respect to the
initial Offering Period under the Plan shall commence on January 1, 2008 (or if
such day is not a Trading Day, then on the first Trading Day thereafter) and end
on the last Trading Day on or before June 30, 2008. Unless and until changed by
the Administrator, each Purchase Period shall be for approximately the same six
month interval as the corresponding Offering Period.

(t) “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided, however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 19 hereof; provided, further, that the Purchase Price shall
not be less than the par value of a share of Common Stock.

(u) “Subsidiary” shall mean any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

(v) “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

3. Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Section 5 hereof and the limitations imposed by Section 423(b)
of the Code.

(b) Each person who, during the course of an Offering Period, first becomes an
Eligible Employee subsequent to the Enrollment Date will be eligible to become a
participant in the Plan on the first day of the first Purchase Period following
the day on which such person becomes an Eligible Employee, subject to the
requirements of Section 5 hereof and the limitations imposed by Section 423(b)
of the Code.

(c) No Eligible Employee shall be granted an option under the Plan which permits
his or her rights to purchase Common Stock under the Plan, and to purchase stock
under all other employee stock purchase plans of the Company, any Parent or any
Subsidiary subject to Section 423 of the Code, to accrue at a rate which exceeds
$25,000 of fair market value of such stock (determined at the time the option is
granted) for each calendar year in which the option is outstanding at any time.
For purposes of the limitation imposed by this subsection, the right to purchase
stock under an option accrues when the option (or any portion thereof) first
becomes exercisable during the calendar year, the right to purchase stock under
an option accrues at the rate provided in the option, but in no case may such
rate exceed $25,000 of fair market value of such stock (determined at the time
such option is granted) for any one calendar year, and a right to purchase stock
which has accrued under an option may not be carried over to any option. This
limitation shall be applied in accordance with Section 423(b)(8) of the Code and
the Treasury Regulations thereunder.

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods which shall continue until the Plan expires or is terminated in
accordance with Section 20 hereof. The Administrator shall have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without stockholder approval if such
change is announced at least five (5) days prior to the scheduled beginning of
the first Offering Period to be affected thereafter.

5. Participation.

(a) An Eligible Employee may become a participant in the Plan for any Offering
Period by completing a subscription agreement authorizing payroll deductions in
a form acceptable to the Administrator and filing it with the Company’s payroll
office fifteen (15) days (or such shorter or longer period as may be determined
by the Administrator, in its sole discretion) prior to the applicable Enrollment
Date.

(c) Each person who, during the course of an Offering Period, first becomes an
Eligible Employee subsequent to the Enrollment Date may become a participant in
the Plan for any subsequent Offering Period by completing a subscription
agreement authorizing payroll deductions in a form acceptable to the
Administrator and filing it with the Company’s payroll office fifteen (15) days
(or such shorter or longer period as may be determined by the Administrator, in
its sole discretion) prior to the Enrollment Date for the subsequent Offering
Period with respect to which such Eligible Employee’s participation is to
commence. The rights granted to such participant shall have the same
characteristics as any rights originally granted during that Offering Period
except that the first day of the Purchase Period in which such person initially
participates in the Plan shall be the “Enrollment Date” for all purposes for
such person, including determination of the Purchase Price.

(d) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

(e) During a leave of absence approved by the Company or a Subsidiary and
meeting the requirements of Treasury Regulation Section 1.421-7(h)(2), a
participant may continue to participate in the Plan by making cash payments to
the Company on each pay day equal to the amount of the participant’s payroll
deductions under the Plan for the pay day immediately preceding the first day of
such participant’s leave of absence. If a leave of absence is unapproved or
fails to meet the requirements of Treasury Regulation Section 1.421-7(h)(2), the
participant will cease automatically to participate in the Plan. In such event,
the Company will automatically cease to deduct the participant’s payroll under
the Plan. The Company will pay to the participant his or her total payroll
deductions for the Purchase Period, in cash in one lump sum (without interest),
as soon as practicable after the participant ceases to participate in the Plan.

(f) A participant’s completion of a subscription agreement will enroll such
participant in the Plan for each successive Purchase Period and each subsequent
Offering Period on the terms contained therein until the participant either
submits a new subscription agreement, withdraws from participation under the
Plan as provided in Section 10 hereof or otherwise becomes ineligible to
participate in the Plan.

(g) The subscription agreement(s) used in connection with the Plan shall be in a
form prescribed by the Administrator, and the Administrator may, in its sole
discretion, determine whether such agreement shall be submitted in written or
electronic form.

6. Payroll Deductions.

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount from one percent (1%) to fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period.

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement (or such shorter
or longer period as may be determined by the Administrator, in its sole
discretion).

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period.

(e) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Common
Stock by the Employee.

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such participant’s payroll deductions accumulated
prior to or on such Exercise Date and retained in the participant’s account as
of the Exercise Date by the applicable Purchase Price; provided, however, that
in no event shall a participant be permitted to purchase during each Offering
Period more than that number of shares of Common Stock (subject to any
adjustment pursuant to Section 19 hereof) determined by dividing $25,000 by the
Fair Market Value of a share of Common Stock on the Enrollment Date (the “Per
Period Limit”) and during each Purchase Period more than the Per Period Limit
(for the avoidance of doubt, in the event that the Offering Period and Purchase
Period are approximately the same length, the participant shall only be entitled
to purchase an aggregate of the number of shares of Common Stock equal to the
Per Period Limit); and provided, further, that such purchase shall be subject to
the limitations set forth in Sections 3(c) and 13 hereof. The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of the Company’s Common Stock a participant may
purchase during each Purchase Period and Offering Period. Exercise of the option
shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof or otherwise becomes ineligible to
participate in the Plan. The option shall expire on the last day of the Offering
Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof or otherwise becomes ineligible to participate in the Plan, his or her
option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of full shares subject to the option shall
be purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account. No fractional shares shall
be purchased. Any payroll deductions accumulated in a participant’s account
which exceed the amounts used to purchase the number of shares equal to the Per
Period Limit or which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or
(y) provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20 hereof. The Company may make a pro
rata allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date. The balance of the amount
credited to the account of each participant which has not been applied to the
purchase of shares of Common Stock shall be paid to such participant in one lump
sum in cash as soon as reasonably practicable after the Exercise Date, without
any interest thereon.

9. Deposit of Shares. As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company may arrange for the deposit or
recordation, into each participant’s account with any broker designated by the
Company to administer this Plan, of the number of shares purchased upon exercise
of his or her option.

10. Withdrawal.

(a) A participant may withdraw all but not less than all of the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
a form acceptable to the Administrator. All of the participant’s payroll
deductions credited to his or her account during the Offering Period shall be
paid to such participant as soon as reasonably practicable after receipt of
notice of withdrawal and such participant’s option for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of shares shall be made for such Offering Period. If a participant withdraws
from an Offering Period, payroll deductions shall not resume at the beginning of
the succeeding Offering Period unless the participant delivers to the Company a
new subscription agreement.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period shall be paid to such participant or, in the case of
his or her death, to the person or persons entitled thereto under Section 15
hereof, as soon as reasonably practicable and such participant’s option for the
Offering Period shall be automatically terminated.

12. Interest. No interest shall accrue on the payroll deductions or lump sum
contributions of a participant in the Plan.

13. Shares Subject to Plan.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
3,000,000 shares. In addition to the foregoing, subject to Section 19 hereof,
commencing on January 1, 2009 and on the first day of each fiscal year of the
Company thereafter during the term of the Plan, the number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be increased by that number of shares of the Company’s Common Stock equal
to the least of (i) one percent (1%) of the outstanding shares of the Company’s
capital stock on such date, (ii) 500,000 shares, or (iii) a lesser amount
determined by the Board. The Company’s fiscal year currently begins on January 1
and ends on December 31 of each year and, accordingly, the number of shares of
the Company’s Common Stock which shall be available for sale under the Plan
shall be subject to automatic increase under the preceding sentence only on
January 1, 2009 and on each subsequent January 1 through and including
January 1, 2017 (provided that the Company’s fiscal year remains the same). If
any right granted under the Plan shall for any reason terminate without having
been exercised, the Common Stock not purchased under such right shall again
become available for issuance under the Plan. The Common Stock subject to the
Plan may be unissued shares or reacquired shares, bought on the market or
otherwise.

(b) With respect to shares of Common Stock subject to an option granted under
the Plan, a participant shall not be deemed to be a stockholder of the Company,
and the participant shall not have any of the rights or privileges of a
stockholder, until such shares have been issued to the participant or his or her
nominee following exercise of the participant’s option. No adjustments shall be
made for dividends (ordinary or extraordinary, whether in cash securities, or
other property) or distribution or other rights for which the record date occurs
prior to the date of such issuance, except as otherwise expressly provided
herein.

14. Administration.

(a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee as set forth below. The Board may
delegate administration of the Plan to a Committee comprised of two or more
members of the Board, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 which has been adopted by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and which is
otherwise constituted to comply with applicable law, and the term “Committee”
shall apply to any persons to whom such authority has been delegated, provided
that any action taken by the Committee shall be valid and effective, whether or
not members of the Committee at the time of such action are later determined not
to have satisfied the requirements for membership set forth in this Section
14(a) or otherwise provided in the charter of the Committee. If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise, subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The governance of the Committee shall be subject
to the charter of the Committee as approved by the Board. References in this
Plan to the “Administrator” shall mean the Board unless administration is
delegated to a Committee or subcommittee, in which case references in this Plan
to the Administrator shall thereafter be to the Committee or subcommittee.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.

(c) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all participants, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the options, and all members of the Board shall be fully protected
by the Company in respect to any such action, determination, or interpretation.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of a beneficiary may be changed by the participant at any
time by written notice to the Company. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of shares each participant may purchase each Purchase Period
(pursuant to Section 7 hereof), as well as the price per share and the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the effective date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Purchase Periods
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the effective date of the Company’s proposed sale
or merger. The Administrator shall notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.

20. Amendment or Termination.

(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 19 hereof, no such termination shall affect
options previously granted, provided that an Offering Period may be terminated
by the Board if the Board determines that the termination of the Offering Period
or the Plan is in the best interests of the Company and its stockholders. Except
as provided in Section 19 hereof and this Section 20, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any participant without the consent of such participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval of any amendment in such a manner and to such a
degree as required.

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequences including, but not limited
to:

(i) Altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) Shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) Allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any certificate or certificates for shares of Common Stock purchased
upon the exercise of options prior to fulfillment of all the following
conditions:

(a) The admission of such shares to listing on all stock exchanges, if any, on
which the Common Stock is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the option; and

(e) The lapse of such reasonable period of time following the exercise of the
option as the Administrator may from time to time establish for reasons of
administrative convenience.

23. Term of Plan. Subject to approval by the Company’s stockholders, the Plan
shall become effective as of January 1, 2008 (the “Effective Date”). The Plan
shall be deemed to be approved by the stockholders if it is approved either:

(a) By a majority of the votes cast at a duly held stockholders meeting at which
a quorum representing a majority of outstanding voting stock is, either in
person or by proxy, present and voting on the Plan; or

(b) By a method and in a degree that would be treated as adequate under Delaware
law in the case of an action requiring stockholder approval.

Subject to approval by the stockholders of the Company in accordance with this
Section 23, the Plan shall be in effect until the tenth (10th) anniversary of
the Effective Date, unless sooner terminated under Section 20 hereof.

24. Equal Rights and Privileges. All Eligible Employees will have equal rights
and privileges under this Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code or applicable
Treasury Regulations thereunder. Any provision of this Plan that is inconsistent
with Section 423 of the Code or applicable Treasury Regulations will, without
further act or amendment by the Company, the Board or the Administrator, be
reformed to comply with the equal rights and privileges requirement of
Section 423 of the Code or applicable Treasury Regulations.

25. Section 409A. The options to purchase shares of Common Stock under the Plan
are not intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code. However, if at any time the Administrator
determines that the options may be subject to Section 409A of the Code, the
Administrator shall have the right, in its sole discretion, to amend the Plan
and any outstanding options as it may determine is necessary or desirable either
to (a) exempt the options from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the options, or
(b) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section.

(1) 26. No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or participant) the right to remain in
the employ of the Company, a Parent or a Subsidiary or to affect the right of
the Company, any Parent or any Subsidiary to terminate the employment of any
person (including any Eligible Employee or participant) at any time, with or
without cause.

27. Notice of Disposition of Shares. Each participant shall give prompt notice
to the Company of any disposition or other transfer of any shares of Common
Stock purchased upon exercise of an option if such disposition or transfer is
made: (a) within two (2) years from the Enrollment Date of the Offering Period
in which the shares were purchased or (b) within one (1) year after the Exercise
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the participant
in such disposition or other transfer.

28. Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Skechers U.S.A., Inc. on April 16, 2007.

* * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
Skechers U.S.A., Inc. on May 24, 2007.

Executed on this 24th day of May, 2007.

/s/ Philip Paccione
Corporate Secretary


